Response to Amendment
	The amendment filed 09/13/2021 is entered.  Claim 21 is amended, with claims 21-25, 27-29, 32, and 34-38 pending examination.
	The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 103.  Such rejections are, therefore, withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose the combination of features recited in independent claim 21 including “a transverse channel formed in the heating body at each of both ends of the plurality of parallel longitudinal channels, ensuring at each of said both ends a direct connection of all of said plurality of parallel longitudinal channels” as such limitation(s) relate or otherwise depend from the “at least one closure plate of the at least one groove overlying the at least one electrical resistance and extending along the plurality of parallel longitudinal channels and extending transversely, in each of two opposed transverse directions, beyond the groove so as to have two lateral edges in direct contact with the body, wherein each of the two lateral edges is fastened to said body by fastening screws at said lateral edge” limitations, as well as, the remaining recited limitations.
U.S. Patent 8170406 to Wu is considered the closest prior art to the claimed invention and teaches, substantially, the claimed invention.  However, Wu does not teach or suggest the above mentioned limitations. For instance, Wu teaches the transverse channels 320/330 formed at each of both ends of the plurality of parallel longitudinal channels (Figure 3A; See Final Office Action, dated 07/12/2021, pages 16-17).  As stated in the Final Office Action (page 3), Wu teaches ensuring at each of both ends an indirect connection of all of said plurality of parallel longitudinal channels.  Therefore, Wu does not teach or suggest the “direct connection” now required by claim 21.
Neither U.S. Publication 2008/0000889 to Niederer et al. nor U.S. Publication 2007/0274697 to Commette et al. remedy the above deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUSTIN C DODSON/Primary Examiner, Art Unit 3761